Citation Nr: 1732066	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The Veteran served honorably in the United States Army from December 1965 to October 1967 to include service in the Republic of Vietnam.  He died in November 2002, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) VA Pension Center in Milwaukee, Wisconsin.  

In response to the appellant's request for a hearing before the Board, the RO scheduled her for a Board hearing in May 2016.  The appellant did not appear for the hearing but in May 23, 2016 correspondence, the appellant's representative stated that the appellant was unable to attend the Board hearing due to medical reasons.  The representative continued that the appellant requests the Board make a decision based on the evidence of record.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In June 2016, the Board remanded the claim so as to provide the appellant with the opportunity to provide medical treatment records missing from the claims file.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in November 2002.  According to his death certificate, the immediate cause of death was cardiac arrest that was due to respiratory arrest.  The underlying cause was listed as cerebrovascular accident (stroke).  At the time of his death, the Veteran had no service-connected disabilities.  It is the appellant's contention that the Veteran's cardiac arrest was the result of his exposure to Agent Orange while serving in the republic of Vietnam.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while a VA Ischemic Heart Disease Disability Benefits Questionnaire was conducted in February 2012, an addendum opinion is necessary to determine the nature and etiology of the Veteran's cause of death. 

The appellant alleged that her husband's death was caused by ischemic heart disease, which she further alleged was due to his exposure to Agent Orange while stationed in Vietnam.  The February 2012 examiner found that the Veteran did not have ischemic heart disease but that he suffered from chronic heart failure.  However, the examiner provided no etiological opinion as to the Veteran's chronic heart failure.  Furthermore, the record does not include any opinion as to the relationship or etiology of the Veteran's listed cause of death.  Therefore, on remand an etiological opinion must be obtained. 

Finally, review of the record reveals that there are no records of medical treatment for the Veteran in the claims file, including any terminal treatment records.  Without treatment records, the record does not contain sufficient evidence for proper adjudication of the claim.  The Board notes that the RO previously requested that the appellant provide information regarding the Veteran's treatment, but failed to respond.  However, as the Board is remanding the claim, the appellant should again be contacted and requested to provide information regarding the Veteran's medical treatment.  Pertinent records of medical treatment should then be sought.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and requested to identify all providers, VA and non-VA, of medical care for the Veteran for treatment of cardio-respiratory disability and stroke.  She should also be requested to submit a VA signed authorization or authorizations for release of all medical treatment records for the Veteran pertinent to the claim, dated since service separation, to include all terminal hospitalization records from Jackson General Hospital in Jackson, Tennessee .  

2.  Thereafter, the AOJ should secure for the record complete copies of any and all medical records including those pertaining to the circumstances of the Veteran's death in November 2002, to include any inpatient care.  The death certificate notes that the Veteran died while hospitalized, but there are no hospital treatment records associated with the claims file.  All efforts to obtain the records should be noted in the claims file.  In light of 38 U.S.C.A. § 5103A(2)(B) , the AOJ must make two attempts for any relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the February 2012 DBQ.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2012 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion. 

After reviewing the file, the examiner should address the following inquiries:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any principal or contributory cause of the Veteran's death had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including his presumptive exposure to Agent Orange while stationed in Vietnam.

(B) Is it as least as likely as not (i.e., a 50 percent or greater probability) that any coronary or respiratory disorder was manifested to a compensable degree within a year of separation from military service.  If so, please describe the manifestations and diagnosis.

A complete rationale should be given for all opinions and conclusions expressed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




